Exhibit 12 MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Three Months Ended Years Ended December 31, March 31, 2008 2007 2006 2005 2004 2003 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ 69,922 $ 308,288 $ 303,396 $ 250,905 $ 179,004 $ 159,627 Income Taxes (b) 41,254 190,024 166,110 146,249 92,283 92,743 111,176 $ 498,312 469,506 397,154 271,287 252,370 Rents (c) 2,324 11,947 7,688 11,109 10,000 8,929 Interest (d) 19,771 76,248 74,531 56,440 58,814 54,055 Total Earnings Available for Fixed Charges $ 133,271 $ 586,507 $ 551,725 $ 464,703 $ 340,101 $ 315,354 Preferred Dividend Requirements $ 171 $ 685 $ 685 $ 685 $ 685 $ 718 Ratio of Income Before Income Taxes to Net Income 158 % 159 % 154 % 155 % 146 % 156 % Preferred Dividend Factor on Pretax Basis 270 1,089 1,055 1,062 1,000 1,120 Fixed Charges (e) 22,776 90,545 84,898 68,934 70,215 67,242 Combined Fixed Charges and Preferred Stock Dividends $ 23,046 $ 91,634 $ 85,953 $ 69,996 $ 71,215 $ 68,362 Ratio of Earnings to Fixed Charges 5.9 x 6.5 x 6.5 x 6.7 x 4.8 x 4.7 x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 5.8 x 6.4 x 6.4 x 6.6 x 4.8 x 4.6 x (a) Net income excludes undistributed income for equity investees. (b) Includes income tax benefits of $4,821 associated with the cumulative effect of accounting change for the twelve months ended December 31, 2003. (c) Represents interest portion of rents estimated at 33 1/3%. (d) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (e) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income).
